Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 

Response to Arguments
Applicant's arguments, filed on 10/8/2021, with respect to the 35 USC § 112(a) rejections of claims 1-20, have been fully considered and are persuasive; therefore the rejections have been withdrawn.
Applicant's arguments, filed on 10/8/2021, with respect to the 35 USC § 103 rejections of claims 1-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Examiner’s Note – Reese et al (“Understanding the differences between AI, machine learning, and deep learning”, 2017, hereafter “Reese”) is provided as a teaching reference. 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al (PGPub No US 2018/0314994, hereafter “Katz”) in view of Schick et al (PGPub No US 2002/0065698, hereafter “Schick”).
Regarding claim 1, Katz discloses: 
programming at least one mobile unmanned monitoring device (MUMD) to autonomously monitor the at least one system component (Katz – p [0016], teaches the term “drone” refers to an aerial vehicle capable of operating autonomously from a human operator to perform a predetermined [programmed] function; p [0029], “Once the predicted damage areas [area of interest] 210 are identified, the processing system 202 dispatches drones [requires programming of the “area” to monitor] 206 to a staging location 212 in the predicted damage areas 210.”; p [0031], teaches using drones to survey an area of interest to aid in identifying damage to infrastructure equipment [at least one system component]); 
receiving, from the at least one MUMD, inspection data generated by the at least one MUMD for the at least one system component (Katz - p [0034], teaches the assessment [requires receiving the drone captured data] of the damage to infrastructure equipment [at least one system component] can include comparing the images captured by the drone after the weather event to images captured by the drone before the weather event); 
processing, utilizing one or more machine learning mechanisms, the inspection data (Katz – p [0034], teaches assessing damage to infrastructure equipment using image processing techniques on drone captured images [inspection data]; p [0031], “the observed damage information can be used to refine the model [eg, “machine learning” as evidenced by Reese, section labeled, “Machine Learning”] used to predict the damage that will be caused by weather events”);
determining, based on the processing, a current operational state of the at least one system component (Katz – p [0014], teaches [drone] captured images are analyzed [processing] to determine a type and location of damage [operational state] caused by the weather event [current]; p [0015], teaches using of drones to survey and identify damage [operational state] to infrastructure equipment [at least one system component] caused by the weather event [current]; the Examiner notes that the ordinary definition of “damage” is “Physical harm caused to something in such a way as to impair its value, usefulness, or normal function.” [reference Oxford English Dictionary] which is interpreted as meeting the claim language of a “determining an operational state” [eg, either normal function/operational or impaired function/not operational]; further “current” is after the weather event).
 “autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Schick teaches autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing [necessary service equipment, replacement parts] the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]), and 
autonomously provisioning [advance reservation] one or more of the plurality of components [service equipment, replacement parts] for the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets and computerized analysis of such data for failure detection).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the work order generation and the provisioning of repair 
Regarding claim 2, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses programming the at least one MUMD with one or more inspection paths to be traversed by the at least one MUMD with respect to the at least one system component, and one or more inspection parameters (Katz – p [0037], “the flight path of the drone is designed to be within a certain distance of the infrastructure predicted to be damaged [inspection parameter]).
Regarding claim 3, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses the inspection data comprises at least one or more of image data, audio data, and environmental sensor data captured by the at least one mobile unmanned monitoring and corresponding to the at least one system component (Katz – p [0014], “the drones include cameras that are used to capture images that are analyzed to assess damage to infrastructure equipment”).
Regarding claim 4, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses determining that additional inspection data is required (Schick – p [0048], “the vehicle is returned to service, performance data may again be monitored 147 to conform a satisfactory completion of the service activity”); and electronically instructing the at least one MUMD to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component (the limitation appears to merely recite the required action to execute the task, therefore it is interpreted as being met by the citation provided above which executes the task).
Regarding claim 5, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses the plurality of components at least comprises: an identification of the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders includes analysis of data for failure detection [current operational state]); an identification of one or more work crews assigned to the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders includes the advance reservation of repair personnel); and an identification of a set of parts required for addressing the current operational state (Schick – p [0007], teaches the automatic generation of appropriate work orders includes the advance reservation of necessary service equipment, replacement parts, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]).
Regarding claim 6, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Katz discloses determining the current operational state comprises at least one of: determining that the at least one system component is damaged (Katz – p [0014], “captured images are analyzed to determine a type and location of damage”; wherein a types and location of damage implies that damage has been determined); determining a type of the damage (Katz – p [0014], “captured images are analyzed to determine a type and location of damage”); determining a location of the damage (Katz – p [0014], “captured images are analyzed to determine a type and location of damage”); or one of more combination thereof.
Regarding claim 7, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [experienced damage] in the operational modes [current operational state]”); determining attributes of the damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [attributes] in the operational modes”); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Schick – p [0057], “service team”; p [0007], “repair personnel”) at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Schick – p [0057]; p [0007], “necessary service equipment, replacement parts”); or one of more combination thereof
Regarding claim 8, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Schick – p [0007], teaches providing appropriate levels of information via a global information network regarding the planning of maintenance activities, including the automatic generation of appropriate work orders including the advance reservation [assigned] of necessary service equipment, replacement parts and repair personnel; p [0057]), wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Schick – p [0007], teaches the planning of maintenance activities includes the selection of a location for performing the work; p [0057], teaches a notification is sent, such as via an e-mail message or by providing information on an Internet web page, to the service team detailing the parts and labor necessary for repair).
Regarding claim 9, the combination of Katz and Schick makes obvious all of the limitations on which this claim depends, further, Schick discloses transforming one or more of the list of components into an interactive component, wherein at least a portion of the inspection data is presented to a user when the interactive component is selected by the user (Schick – p [0029]; p [0050], teaches a user-friendly interface which allows the user to select an asset and then highlights the asset through a plurality of views/screens).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Schick and Cantrell et al (PGPub No US 2018/0074499, hereafter “Cantrell”).
Regarding claim 10, Katz discloses: 
a processor (Katz – fig. 2, item 105); 
memory communicatively coupled to the processor (Katz – fig. 2, item 110; p [0026], teaches claimed connectivity); and 
an inspection manager communicatively coupled to the processor and the memory that, when operating (Katz – p [0026], teaches claimed connectivity), is configured to: 
select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on one or more attributes of the at least one MUMD and one or more attributes of at least one system component within an area of interest (Katz – p [0031]-[0032], teaches using drones to survey an area of interest to aid in identifying damage to infrastructure equipment [at least one system component], and “more than one drone can be staged in a predicted damage area and the number of drones staged in a predicted damage area [area of interest] is based on the amount of damage predicted”, where staging multiple drones requires selecting each drone and staging drones is based on location/positional data [an attribute]); 
program the selected at least one mobile unmanned monitoring device (MUMD) to autonomously monitor the at least one system component (Katz – p [0016], teaches the term “drone” refers to an aerial vehicle capable of operating autonomously from a human operator to perform a predetermined [programmed] function; p [0029], “Once the predicted damage areas [area of interest] 210 are identified, the processing system 202 dispatches drones [requires programming of the “area” to monitor] 206 to a staging location 212 in the predicted damage areas 210.” p [0031], teaches using drones to survey an area of interest to aid in identifying damage to infrastructure equipment [at least one system component]); 
receive, from the at least one MUMD, inspection data generated by the at least one MUMD for the at least one system component (Katz - p [0034], teaches the assessment [requires receiving the drone captured data] of the damage to infrastructure equipment [at least one system component] can include comparing the images captured by the drone after the weather event to images captured by the drone before the weather event);
process, utilizing one or more machine learning mechanisms, the inspection data (Katz – p [0034], teaches assessing damage to infrastructure equipment using image processing techniques on drone captured images [inspection data]; p [0031], “the observed damage information can be used to refine the model [eg, “machine learning” as evidenced by Reese, section labeled, “Machine Learning”] used to predict the damage that will be caused by weather events”);
determine, based on the processing, a current operational state of the at least one system component (Katz – p [0014], teaches [drone] captured images are analyzed [processing] to determine a type and location of damage [operational state] caused by the weather event [current]; p [0015], teaches using of drones to survey and identify damage [operational state] to infrastructure equipment [at least one system component] caused by the weather event [current]; the Examiner notes that the ordinary definition of “damage” is “Physical harm caused to something in such a way as to impair  Oxford English Dictionary] which is interpreted as meeting the claim language of a “determining an operational state” [eg, either normal function/operational or impaired function/not operational]; further “current” is after the weather event).
Katz does not explicitly disclose “select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on one or more operational attributes of the at least one MUMD”, “autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Schick teaches autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing [necessary service equipment, replacement parts] the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets [at least one system component] and computerized analysis of such data for failure detection [current operational state]), and 
autonomously provisioning [advance reservation] one or more of the plurality of components [service equipment, replacement parts] for the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets and computerized analysis of such data for failure detection).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the work order generation and the provisioning of repair supplies as taught by Schick in the equipment monitoring system of Katz for the expected benefit of improving field service operations by applying e-Business technologies to replace manual paper based processes, thus the business benefit will include improved availability of the asset by reducing the cycle time of the repairs and to have higher quality repairs (Schick – p [0052]).
The combined art of Katz and Schick does not explicitly disclose “select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on one or more operational attributes of the at least one MUMD”.
Cantrell teaches “select at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on one or more operational [aerial, ground] attributes of the at least one MUMD” (Cantrell – p [0034], teaches a database of unmanned vehicles, including type, availability, capability, for matching [selecting] to alert conditions in the monitored area and deployment; p [0011], teaches use of unmanned aerial vehicles (UAV) and unmanned ground vehicles (UGV); p [0017], teaches UAVs and UGVs may be configured to perform different types of task, carry different types of sensors, and/or service different types of locations, wherein UAVs may be assigned [selected] to areas inaccessible to UGVs, requires selecting the appropriate vehicle type).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize drones with various capabilities as taught by Cantrell in Katz and Schick for the expected benefit of allowing the system to be configured to perform different types of tasks and/or service different types of locations (Cantrell – p [0017]).	
Regarding claim 11, the combination of Katz, Schick and Cantrell makes obvious all of the limitations on which this claim depends, further, Katz discloses programming the at least one MUMD with one or more inspection paths to be traversed by the at least one MUMD with respect to the at least one system component, and one or more inspection parameters (Katz – p [0037], “the flight path of the drone is designed to be within a certain distance of the infrastructure predicted to be damaged [inspection parameter]).
Regarding claim 12, the combination of Katz, Schick and Cantrell makes obvious all of the limitations on which this claim depends, further, Schick discloses determining that additional inspection data is required (Schick – p [0048], “the vehicle is returned to service, performance data may again be monitored 147 to conform a satisfactory completion of the service activity”); and electronically instructing the at least one MUMD to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component 
Regarding claim 13, the combination of Katz, Schick and Cantrell makes obvious all of the limitations on which this claim depends, further, Schick discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [experienced damage] in the operational modes [current operational state]”); determining attributes of the damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [attributes] in the operational modes”); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Schick – p [0057], “service team”; p [0007], “repair personnel”) at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Schick – p [0057]; p [0007], “necessary service equipment, replacement parts”); or one of more combination thereof. 
Regarding claim 14, the combination of Katz, Schick and Cantrell makes obvious all of the limitations on which this claim depends, further, Schick discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Schick – p [0007], teaches providing appropriate levels of information via a global information network regarding the planning of maintenance activities, including the automatic generation of appropriate work orders including the advance reservation [assigned] of necessary service equipment, replacement parts and repair personnel; p [0057]), wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Schick – p [0007], teaches the planning of maintenance activities includes the selection of a location for performing the work; p [0057], teaches a notification is sent, such as via an e-mail message or by providing information on an Internet web page, to the service team detailing the parts and labor necessary for repair)

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Augenstein et al (PGPub No US 2016/0155073, hereafter “Augenstein”) and Schick.
Regarding claim 15 Katz discloses: 
a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code comprising instructions (Katz – fig. 2, item 100; p [0023] & p [0026], teaches claimed connectivity) for: 
selecting at least one mobile unmanned monitoring device (MUMD) from a plurality of MUMDs based on one or more attributes of the at least one MUMD and one or more attributes of at least one system component within an area of interest (Katz – p [0031]-[0032], teaches surveying an area of interest to aid in identifying damage to infrastructure equipment [at least one system component], and “more than one drone can be staged in a predicted damage area and the number of drones staged in a predicted damage area [area of interest] is based on the amount of damage predicted”, where staging multiple drones requires selecting each drone and staging drones is based on location/positional data [an attribute]); 
responsive to determining that a weather event is expected to occur within the area of interest, programming the at least MUMD to perform a first autonomous inspection of the at least one system component prior to the weather event occurring (Katz – p [0029], “Once the predicted damage areas 210 are identified [determining that a weather event is expected], the processing system 202 dispatches drones [programs responsive to] 206 to a staging location 212 in the predicted damage areas 210”; p [0034], teaches the assessment of the damage to infrastructure equipment [system component] can include comparing the images captured after the weather event to images captured [received] before [first autonomous inspection] the weather event to identify damage to infrastructure equipment [system component]”); 
receiving, from the at least one MUMD, a first set of inspection data generated by the at least one MUMD for the at least one system component based on the first autonomous inspection (Katz - p [0034], teaches the assessment [requires receiving the drone captured data] of the damage to infrastructure equipment [system component] can include comparing the images captured after the weather event to images captured before [first autonomous inspection] the weather event to identify damage to infrastructure equipment [system component]); 
receiving, from the at least one MUMD, a second set of inspection data generated by the at least one MUMD for the at least one system component based on the second autonomous inspection (Katz - p [0034], teaches the assessment of the damage to infrastructure equipment [system component] can include comparing the images [second autonomous inspection] captured after [received] the weather event to images captured before the weather event to identify damage to infrastructure equipment [system component]”, where a comparison requires that the second data is received for use in the comparison);
processing, utilizing one or more machine learning mechanisms, the first set of inspection data and the second set of inspection data; (Katz – p [0034], “assessing damage to infrastructure equipment in the one or more portions of the predicted damage area [by] comparing the images captured after [second] the weather event to images captured [inspection data] before [first] the weather event; p [0031], “the observed damage information can be used to refine the model [eg, “machine learning” as evidenced by Reese, section labeled, “Machine Learning”] used to predict the damage that will be caused by weather events”);
determining, based on the processing, a current operational state of the at least one system component (Katz – p [0014], teaches [drone] captured images are analyzed [processing] to determine a type and location of damage [operational state] caused by the weather event [current]; p [0015], teaches using of drones to survey and identify damage [operational state] to infrastructure equipment [at least one system component] caused by the weather event [current]; the Examiner notes that the ordinary definition of “damage” is “Physical harm caused to something in such a way as to impair its value, usefulness, or normal function.” [reference Oxford English Dictionary] which is interpreted as meeting the claim language of a “determining an operational state” [eg, 
Katz does not explicitly disclose “responsive to determining that the weather event has occurred within the area of interest, determining that the at least one MUMD is scheduled to perform a second autonomous inspection of the at least one system component at a first time that is after a threshold amount of time has passed since the weather event has occurred”, “responsive to determining that the at least one MUMD is scheduled to perform the second autonomous inspection at the first time, programming the at least one MUMD to perform the second autonomous inspection of the at least one system component at a second time that is before the first time”, “autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing the current operational state of the at least one system component” and “autonomously provisioning one or more of the plurality of components identified by the list of components for the work order”.
Schick teaches autonomously generating, based on the current operational state, a work order comprising a plurality of components addressing [necessary service equipment, replacement parts] the current operational state of the at least one system component (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets [at least one system and computerized analysis of such data for failure detection [current operational state]), and 
autonomously provisioning [advance reservation] one or more of the plurality of components [service equipment, replacement parts] for the work order (Schick – p [0007], teaches the automatic generation of appropriate work orders including the advance reservation of necessary service equipment, replacement parts and repair personnel, where such work planning/work order is based on data collection from each of the mobile assets and computerized analysis of such data for failure detection).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the work order generation and the provisioning of repair supplies as taught by Schick in the equipment monitoring system of Katz for the expected benefit of improving field service operations by applying e-Business technologies to replace manual paper based processes, thus the business benefit will include improved availability of the asset by reducing the cycle time of the repairs and to have higher quality repairs (Schick – p [0052]).
The combination of Katz and Schick does not explicitly disclose “responsive to determining that the weather event has occurred within the area of interest, determining that the at least one MUMD is scheduled to perform a second autonomous inspection of the at least one system component at a first time that is after a threshold amount of time has passed since the weather event has occurred” and “responsive to determining that the at least one MUMD is scheduled to perform the second autonomous inspection at the first time, programming the at least one MUMD to perform the second autonomous inspection of the at least one system component at a second time that is before the first time”.
Augenstein teaches responsive to determining that the event has occurred [the type and location of the event is defined as detailed above], determining that the at least one MUMD (Augenstein – p [0033], teaches using image capturing aircraft [ie. drones, unmanned aerial vehicles (UAV)]) is scheduled to perform a second autonomous inspection [components to be surveyed are defined as detailed above] at a first time that is after a threshold amount of time has passed since the event has occurred (Augenstein – p [0025], teaches scheduling image acquisition tasks for imaging devices; p [0145], “data is accessed and analyzed on a periodic basis [the “second autonomous inspection” is scheduled periodically and the “threshold amount of time” is the next periodically scheduled data access/survey which falls after the event [eg, the “first time”]] automatically without intervening input from a user”; p [0039], “Dynamic situations can be those where new events or tasks are being requested [determining that the event has occurred] or constraints are being updated such that it is desirable to alter a previous schedule on a time scale sufficient to incorporate the new events or constraints without significantly disrupting the objects' performance); 
responsive to determining that the at least one MUMD is scheduled to perform the second autonomous inspection at the first time, programming the at least one MUMD to perform the second autonomous inspection [components to be surveyed are defined as detailed above] at a second time that is before the first time (Augenstein – p [0039], “Dynamic situations [determination that event ended and can be those where new events or tasks are being requested or constraints are being updated such that it is desirable to alter a previous schedule [second inspection is moved to second time which is before the first time] on a time scale sufficient to incorporate the new events or constraints without significantly disrupting the objects' performance). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize dynamic schedule adjustment as taught by Augenstein in Katz and Schick for the expected benefit of updating survey schedules in near real-time to reduce or eliminate missed opportunities for acquiring timely imagery or performing other time-sensitive task (Augenstein – p [0004]).	
Regarding claim 16, the combination of Katz, Schick and Augenstein makes obvious all of the limitations on which this claim depends, further, Katz discloses programming the at least one MUMD with one or more inspection paths to be traversed by the at least one MUMD with respect to the at least one system component, and one or more inspection parameters (Katz – p [0037], “the flight path of the drone is designed to be within a certain distance of the infrastructure predicted to be damaged [inspection parameter]).
Regarding claim 17, the combination of Katz, Schick and Augenstein makes obvious all of the limitations on which this claim depends, further, Schick discloses determining that additional inspection data is required (Schick – p [0048], “the vehicle is returned to service, performance data may again be monitored 147 to conform a satisfactory completion of the service activity”); and electronically instructing the at least one MUMD to traverse one or more inspection paths and obtain additional inspection data with respect to the at least one system component (the limitation appears to merely recite the required action to execute the task, therefore it is interpreted as being met by the citation provided above which executes the task).
Regarding claim 18, the combination of Katz, Schick and Augenstein makes obvious all of the limitations on which this claim depends, further, Schick discloses autonomously generating the work order comprises: determining the current operational state of the at least one system component indicates the at least one system component has experienced damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [experienced damage] in the operational modes [current operational state]”); determining attributes of the damage (Schick – p [0057]; p [0035], “The monitored data may be accumulated or counted to determine the amount of time each respective mobile asset has been in any given operating mode, and to determine changes and severity level [attributes] in the operational modes”); and determining, based on the attributes of the damage, one or more work crews required to repair the damage (Schick – p [0057], “service team”; p [0007], “repair personnel”) at least one of a set of parts required to repair the damage, and a set of equipment required to repair the damage (Schick – p [0057]; p [0007], “necessary service equipment, replacement parts”); or one of more combination thereof. 
Regarding claim 19, the combination of Katz, Schick and Augenstein makes obvious all of the limitations on which this claim depends, further, Schick discloses transmitting a communication to at least one information processing system indicating that the one or more of the plurality of components have been assigned to the work order (Schick – p [0007], teaches providing appropriate levels of information via a global information network regarding the planning of maintenance activities, including the automatic generation of appropriate work orders including the advance reservation [assigned] of necessary service equipment, replacement parts and repair personnel; p [0057]), wherein the communication further comprises instructions for the one or more plurality of components to be sent to a given location (Schick – p [0007], teaches the planning of maintenance activities includes the selection of a location for performing the work; p [0057], teaches a notification is sent, such as via an e-mail message or by providing information on an Internet web page, to the service team detailing the parts and labor necessary for repair)
Regarding claim 20, the combination of Katz, Schick and Augenstein makes obvious all of the limitations on which this claim depends, further, Schick discloses transforming one or more of the list of components into an interactive component, wherein at least a portion of the inspection data is presented to a user when the interactive component is selected by the user (Schick – p [0029]; p [0050], teaches a user-friendly interface which allows the user to select an asset and then highlights the asset through a plurality of views/screens).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LISA E PETERS/Primary Examiner, Art Unit 2862